Title: From Thomas Jefferson to George Jefferson, 24 July 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello July 24. 08
                  
                  I arrived here yesterday and finding a boat of mr Randolph’s departing for Richmond, they are charged to call on you for whatever they can bring of mine. should I have more than they can bring at a load, I would rather they should bring from No. 1. to 11. inclusive of the things sent from Washington about the middle of June, & the 4. boxes sent from there July 11. these being the most liable to plunder & most wanting. the remaining packages may be sent by the first boats coming up. the trunks contain books & will only need to be kept dry. the other packages contain papers & such other things as will not tempt plunder—   I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               